  Case 1:20-cv-00379-LPS Document 3 Filed 05/21/20 Page 1 of 1 PageID #: 22


                           UNITED STATES DISTRICT COURT
                              DISTRICT OF DELAWARE

 SHIVA STEIN,                                     )
                                                  )
                       Plaintiff,                 )
                                                  ) Case No. 1:20-cv-00379-LPS
        v.                                        )
                                                  )
 CENTERSTATE BANK CORPORATION,                    )
 ERNEST S. PINNER, CHARLES W.                     )
 MCPHERSON, JAMES H. BINGHAM,                     )
 MICHAEL J. BROWN SR., CHARLES                    )
 DENNIS CARLTON, MICHAEL F. CIFERRI,              )
 JOHN C. CORBETT, JODY JEAN DREYER,               )
 GRIFFIN A. GREENE, JOHN H. HOLCOMB               )
 III, RICHARD MURRAY IV, GEORGE                   )
 TIERSO NUNEZ, THOMAS E. OAKLEY, G.               )
 RUFFNER PAGE JR., WILLIIAM KNOX                  )
 POU JR., DANIEL R. RICHEY, DAVID G.              )
 SALYERS, JOSHUA A. SNIVELY SR., AND              )
 MARK W. THOMPSON,                                )
                                                  )
                                                  )
                       Defendants.                )

                 PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff hereby

voluntarily dismisses the above-captioned action (the “Action”) without prejudice. Defendants

have filed neither an answer nor a motion for summary judgment in the Action.

 Dated: May 21, 2020                               RIGRODSKY & LONG, P.A.

                                             By: /s/ Brian D. Long
                                                 Brian D. Long (#4347)
 OF COUNSEL:                                     Gina M. Serra (#5387)
                                                 300 Delaware Avenue, Suite 1220
 WOLF HALDENSTEIN ADLER                          Wilmington, DE 19801
 FREEMAN & HERZ LLP                              Telephone: (302) 295-5310
 Gloria Kui Melwani                              Facsimile: (302) 654-7530
 270 Madison Avenue                              Email: bdl@rl-legal.com
 New York, NY 10016                              Email: gms@rl-legal.com
 Telephone: (212) 545-4600
 Facsimile: (212) 686-0114                         Attorneys for Plaintiff
 Email: melwani@whafh.com
